In a proceeding pursuant to CPLR article 78 to review a determination of the respondent DeWitt C. Treder, Commissioner of the Suffolk County Police Department, which denied the petitioner’s application for a pistol license, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (McCarthy, J.), entered December 5, 1985, which dismissed the proceeding on the merits.
Ordered that the judgment is affirmed, without costs or disbursements.
In denying the petitioner’s application for a pistol license, the respondent found that a false statement had been made on the petitioner’s application when the petitioner denied ever suffering from a mental illness.
This determination was neither arbitrary and capricious, nor an abuse of discretion. Penal Law § 400.00 (1) provides, in relevant part, that no firearms license shall be issued until an investigation and finding that all statements on the application are true. Mollen, P. J., Thompson, Brown and Niehoff, JJ., concur.